Citation Nr: 1139606	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-24 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder and obsessive compulsive disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefit sought.  The Los Angeles RO has jurisdiction over the claim based on the Veteran's residence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to notice, a March 2005 letter informed the Veteran of the elements of a claim for service connection, the evidence and information necessary to substantiate his claim, and the respective responsibilities of VA and the Veteran in supplying such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter did not notify him of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On remand, complete notice should be accomplished.

In May 2005 correspondence in response to the March 2005 notice letter, the Veteran supplied an incomplete VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Los Angeles County and Ventura County jails, covering psychiatric treatment from 1996 to 1997 and 2003 to 2004.  No addresses were supplied, and separate forms are required for each facility, but VA took no action to obtain the required information or to make any requests for records.  As these records potentially contain information as to the onset and etiology of the current psychiatric diagnoses, remand is required for appropriate actions to obtain such.

Further, VA treatment records from the West Los Angeles VA medical center (VAMC) from December 2000 to March 2005 reveal that the Veteran reported treatment at VA clinic in Sepulveda from May 1998 to September 1998.  He had previously referred to such treatment on a VA Form 21-4142 submitted in March 2005 with his initial application.  The record does not reflect that any effort was made to obtain these earlier records, nor is there an indication that the records currently associated with the file are all available.  On remand, treatment records from January 1998 to December 2000 must be specifically requested from the identified VA facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide complete notice regarding service connection, as required by statute, regulation, and applicable case law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2.  Ask the Veteran to supply properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Los Angeles County and Ventura County jails, as well as any other non-VA provider of psychiatric care.  Upon receipt of such, VA must take appropriate action to contact the identified providers and request all relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Obtain complete VA treatment records from the VA outpatient clinic at Sepulveda, as well as any other VA facility identified by the Veteran or in the record, for the period of January 1998 to December 2000.  If such records do not exist or are otherwise unavailable, such must be certified by the records custodian.  All requests must include a search of any archival storage.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


